Citation Nr: 9927708	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for decreased vision, 
to include as secondary to steroid injections for the 
veteran's service-connected right knee disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dog bite.

4.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in March 1996, September 1996, and July 
1997.

The Board observes that the veteran was scheduled for an RO 
hearing in October 1997 in conjunction with his claims of 
entitlement to an increased evaluation for a right knee 
disorder and service connection for decreased vision and a 
low back disorder.  However, a VA Report of Contact, dated in 
October 1997, indicates that the veteran canceled this 
hearing and asked to not have it rescheduled.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a dog 
bite will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not support the existence of 
a causal relationship between the veteran's decreased vision 
and either steroid injections for his service-connected right 
knee disorder or service.

3.  The evidence of record does not support the existence of 
a causal relationship between the veteran's low back disorder 
and either his service-connected right knee disorder or 
service.

4.  The veteran's right knee disorder is manifested by 
flexion limited to 90 degrees, swelling, stiffness, and pain 
with motion, but there is no evidence of right knee 
arthritis.


CONCLUSIONS OF LAW

1.  Decreased vision was not incurred as secondary to steroid 
injections for the veteran's service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).

2.  A low back disorder was not incurred as secondary to the 
veteran's right knee disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1998).

3.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected right knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection


As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A.  Decreased vision

The veteran was not treated for any eye problems, aside from 
routine eye examinations for refractive error, during 
service.  His enlistment examination report, dated in March 
1954, indicates right eye distant vision of 20/20 and right 
eye distant vision of 20/30, both corrected and uncorrected.  
His December 1956 separation examination report indicates 
distant vision of 20/30 uncorrected in both eyes.  But see 38 
C.F.R. § 3.303(c) (1998) (such congenital or developmental 
defects as refractive error of the eye are not diseases 
within the meaning of applicable legislation).  

The first post-service evidence of an eye disability is a VA 
hospital report dated in October 1991, which contains 
diagnoses of blindness/low vision, age-related macular 
degeneration, and epiretinal membranes.  The Board observes 
that the veteran underwent lumbar epidural steroid injections 
at a VA facility in December 1993, January 1995, and December 
1995.  A September 1994 VA treatment record contains a 
diagnosis of a right eye cataract, and the veteran underwent 
extracapsular cataract extraction in the right eye in the 
same month.

The veteran underwent a VA visual examination in August 1996.  
The report of this examination indicates that the veteran had 
decreased vision secondary to demyelinating disease and age-
related macular degeneration and was legally blind.  A 
history of cataracts was also diagnosed, and the examiner 
noted that steroids were well-known to cause cataracts and 
glaucoma in some people and that it was "likely" that the 
veteran's cataracts were caused by steroids.

In April 1997, the veteran underwent a second VA visual 
examination.  The examiner noted that high doses of long-term 
oral steroids could cause cataracts, but the examiner 
indicated that he did not have enough medical records to 
follow the documented course of cataracts to see if steroids 
had been associated with cataract development.  The examiner 
did state, however, that there was no indication that the use 
of steroids caused or was related to the veteran's decreased 
visual acuity.

The Board subsequently requested that a doctor from the 
Veterans Health Administration (VHA) review the veteran's 
claims file so as to determine whether the veteran incurred 
additional eye disability as a result of steroid injections.  
In a July 1999 opinion, a VHA doctor noted that steroids 
could cause cataracts, but "once the cataracts are removed 
the vision goes back to being good again."  This doctor 
noted that, in the veteran's case, his vision was poor 
because of degenerative retinal disease which was age 
related.  The doctor further indicated that once the age-
related macular degeneration has destroyed the retina, "it 
is hard to replace it and the visual prognosis is poor and 
that is what the patient is experiencing now."

In this case, the Board observes that the veteran's August 
1996 VA examiner opined that it was "likely" that the 
veteran's steroid injections had caused his cataracts.  
However, the VHA doctor who offered a medical opinion in July 
1999 concluded that the veteran's age-related macular 
degeneration, and not his steroid injections, had caused his 
visual loss.  While the doctor noted that steroids could 
cause cataracts, this doctor also stated that vision is 
"good" after cataract removal.  The Board observes that 
this opinion was based on a review of the claims file and, 
accordingly, deems it to be of greater probative value than 
the less definite etiology opinion contained in the August 
1996 VA examination report.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The only other evidence supporting the veteran's claim is his 
lay opinion, as articulated in the Notice of Disagreement 
received by the RO in October 1996.  However, the veteran has 
not been shown to possess the requisite medical expertise 
needed to render a competent opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

Overall, then, the Board finds that the preponderance of the 
evidence in this case is against the conclusion that the 
veteran's decreased vision was incurred in service or as a 
result of steroid injections by the VA for his right knee 
disorder.  Therefore, the veteran's claim for service 
connection for decreased vision must be denied.  In reaching 
this conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55. 

B.  Low back disorder

The veteran was treated for back pain on one occasion during 
service, in March 1954, but his December 1956 separation 
examination was entirely negative for any back 
symptomatology.

The first post-service evidence of a back disability is an 
unidentified August 1973 private medical record, which 
indicates that the veteran complained of muscle spasms of the 
back.  A June 1980 report from St. Anthony's Memorial 
Hospital in Effingham, Illinois indicates that the veteran 
sustained a contusion to the back.  Pain was noted in the low 
thoracic and lumbar spine areas, but no fracture was seen on 
x-rays.  An August 1989 myelogram report from Shawnee Mission 
Medical Center in Shawnee Mission, Kansas indicates lumbar 
and cervical spondylosis and a prior L4 and L5 laminectomy 
and posterior fusion.  A May 1991 VA examination report 
reflects that the veteran reported a lumbar spine fracture 
after falling off a trailer in 1956, and the examination 
report contains an impression of a fracture of the lumbar 
spine in 1956, status post fusion, with degenerative 
osteoarthritis of the lumbar spine associated with the fusion 
with chronic low back pain.  As noted above, the veteran 
began lumbar epidural steroid injections at a VA facility in 
December 1993.

An August 1996 VA spine examination report contains a 
diagnosis of chronic low back pain secondary to degenerative 
disease of the lumbar spine, but exacerbated mainly by the 
veteran's postural and functional changes from his 
demyelinating polyneuropathy.  The examiner noted that the 
veteran's back condition did not appear to be related to his 
knee disability.

In a November 1996 letter, Mark R. Rasmussen, M.D., stated 
that "[t]his stands to reason, that a significant portion of 
[the veteran's] back has also been associated with his knee 
pain."  Dr. Rasmussen noted that, as the veteran had gotten 
pain relief in the right knee and had ambulated better, his 
low back pain had improved substantially.

A January 1997 VA orthopedic examination report contains a 
diagnosis of chronic low back pain and stiffness in the 
presence of an L4-S1 arthrodesis and degenerative joint 
disease of the lumbar spine, and the examiner indicated that 
he did not believe that the veteran's right knee problems 
were the cause of his low back problems.  

In an April 1997 statement, Timothy E. Stepp, M.D., indicated 
that it "could be a possibility" that the veteran's 
favoring of the right leg due to right knee problems was 
aggravating his low back pain. 

The Board subsequently had the veteran's claims file reviewed 
by two VHA doctors to determine whether a causal relationship 
existed between the veteran's right knee and low back 
disabilities.  In an April 1999 opinion, a VHA doctor noted 
that the veteran's lumbar spine disorder was so severe, in 
and of itself, that any contribution from the right knee 
disorder would be "minimal, if any."

In the second VHA opinion, dated in July 1999, the reviewing 
doctor noted that he had reviewed the claims file and that 
the veteran's severe low back disorder consisted of 
degenerative arthritis of the lumbar spine, with fusion from 
L4-S1.  The examiner stated that the veteran's lumbar spine 
disorder and chronic neuropathy contributed to his chronic 
painful spine condition and weakness and atrophy of the right 
thigh.  Also, the examiner indicated that the veteran's right 
knee disorder was not increasing the severity of his low back 
disorder; rather, it was most likely that the veteran's back 
disorder and chronic neuropathy were contributing "a great 
deal" to his knee disorder.

In this case, the Board observes that the opinions from Dr. 
Rasmussen and Dr. Stepp suggest the possibility that the 
veteran's service-connected right knee disorder was 
aggravating his low back disorder.  However, these doctors 
did not indicate that they had reviewed the veteran's claims 
file prior to rendering their opinions so as to analyze the 
history of the veteran's low back disability.  By contrast, 
the VHA doctor who offered an opinion in July 1999 reviewed 
the veteran's claims file and explained his opinion within 
the context of the veteran's medical records.  As such, the 
Board finds that this opinion is of substantially greater 
probative value than those rendered by Dr. Rasmussen and Dr. 
Stepp.  See Hayes v. Brown, 5 Vet. App. at 69; Guerrieri v. 
Brown, 4 Vet. App. at 470-71.

The Board also observes that the May 1991 VA examination 
report contains a diagnosis of a fracture of the lumbar spine 
in 1956, status post fusion.  However, this diagnosis appears 
to have been based on the veteran's self-reported history.  
No fracture of the lumbar spine was noted in the veteran's 
service medical records, and the Board observes that the 1980 
report from St. Anthony's Memorial Hospital indicates that no 
fracture of the lumbar spine was shown upon examination.  The 
1991 diagnosis, therefore, appears to have been based on an 
inaccurate history.  As such, the examiner's opinion 
regarding the etiology of the veteran's back disorder can be 
no better than the facts alleged by the veteran.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

The only other evidence supporting the veteran's claim is his 
lay opinion, as articulated the Notice of Disagreement 
received by the RO in October 1996.  As noted above, however, 
the veteran has not been shown to possess the requisite 
medical expertise needed to render a competent opinion 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-95. 

Overall, then, the Board finds that the preponderance of the 
evidence in this case is against the conclusion that the 
veteran's low back disorder was incurred or aggravated as a 
result of service or as secondary to his right knee disorder.  
Therefore, the veteran's claim for service connection for a 
low back disorder must be denied.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55. 

II.  Entitlement to an increased evaluation for a right knee 
disorder

In regard to the claim for an increased evaluation for a 
right knee disorder, the Board observes that a claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The RO granted service connection for a rupture of semilunar 
cartilage of the right knee in a July 1991 rating decision in 
light of evidence of an in-service rupture of semilunar 
cartilage of the right knee and the results of a May 1991 VA 
examination.  A 10 percent evaluation was assigned, effective 
from March 1991.  In a March 1995 decision, the Board 
increased this evaluation to 20 percent, and, in a May 1995 
rating decision, the RO effectuated this evaluation as of 
March 1991.  In the appealed March 1996 rating decision, the 
RO increased this evaluation to 30 percent, effective 
December 1995, in view of the results of a March 1996 VA 
examination.  This evaluation has since remained in effect 
and is at issue in this case.

During his March 1996 VA orthopedic examination, the veteran 
complained of instability and locking of the right knee.  X-
rays revealed a normal right knee, with no evidence of any 
fracture, bone destruction, arthritis, or other bone or joint 
abnormality.  Atherosclerotic calcification of the popliteal 
artery was noted.  No other examination findings were 
indicated, and the diagnosis was polyneuropathy, with an 
unstable right knee.

In April 1996, the veteran was treated at a VA facility for 
right knee pain.  He was noted to have a demyelinating 
syndrome, requiring epidural steroid injections every few 
months. 

X-rays of the right knee from June 1996 revealed no 
abnormalities, aside from atherosclerotic calcification of 
the popliteal arteries.  

During his June 1996 VA hearing, the veteran testified that 
his right knee disability was productive of limited range of 
motion, loss of balance, and limping.

The veteran underwent a second VA orthopedic examination in 
August 1996.  The examiner noted that the veteran's chronic 
inflammatory demyelinating polyneuropathy required him to 
wear hinged braces on the lower extremities.  Upon 
examination, the right knee was noted to be somewhat swollen, 
with crepitus and minimal pain with range of motion.  Range 
of motion testing revealed flexion to 90 degrees and 
extension to 10 degrees.  No deformity was noted.  The 
diagnosis was right knee stiffness and swelling secondary 
partially to mild degenerative joint disease but mainly due 
to the veteran's demyelinating neuropathy, which was noted to 
cause weakness and to require the use of a brace; this 
resulted in restriction of range of motion and stiffening 
from reduced motion of the joint secondary to all of the 
above.  The examiner indicated that the veteran's right knee 
disability was primarily due to his demyelinating 
polyneuropathy.

In January 1997, the veteran underwent a third VA orthopedic 
examination, which revealed mild effusion of the right knee.  
The veteran resisted attempts to extend or straighten his 
knee completely, but the examiner noted that "this could be 
accomplished."  While walking with his braces, he did not 
keep the right knee locked because he complained of pain.  
There was no deformity of the right lower limb, but the 
veteran had a great deal of pain with extension.  There was 
also no evidence of subluxation, lateral instability, or 
malunion.  Range of motion studies revealed complete 
extension and flexion to about 115 degrees.  Pertinent 
diagnoses included generalized peripheral neuropathy, noted 
to have a marked bearing on the veteran's difficulty with 
ambulation; and chronic synovitis of the right knee with 
quadriceps atrophy.

A February 1997 VA treatment record indicates that the 
veteran had considerable limitation of movement of the right 
leg because of pain in the right hip and knee, and the 
veteran's examiner noted that the veteran's neuropathy 
"cannot account for the pain either in the right hip or in 
the right leg."

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, the Board observes that the RO has evaluated 
the veteran's right knee disorder at the 30 percent rate 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 
(1998).  As noted above, however, the x-ray evidence of 
record does not show the presence of right knee arthritis.  
As such, the Board finds that Diagnostic Code 5010, which 
pertains to traumatic arthritis, is not for application, and 
the Board has therefore considered the veteran's right knee 
disorder under the criteria of Diagnostic Code 5257.

Under Diagnostic Code 5257, a 30 percent evaluation is 
warranted in cases of severe recurrent subluxation or lateral 
instability.  This is the maximum evaluation available under 
this section.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1998), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

The Board has therefore considered whether a higher 
evaluation is warranted for the veteran's right knee disorder 
under other diagnostic code sections.  In this regard, the 
Board observes that the veteran's right knee disorder is 
manifested by flexion limited to 90 degrees, swelling, 
stiffness, and pain with motion.  The Board observes that 
these symptoms have not been clearly distinguished from those 
resulting from the veteran's neurological problems, and the 
Board has therefore attributed all right knee symptoms to his 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the appellant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

However, the Board finds that the criteria for a higher 
evaluation have not been met in this case.  The Board has 
considered other diagnostic criteria in this regard, as the 
veteran has been assigned the maximum available evaluation 
under Diagnostic Code 5257.  Specifically, there is no 
evidence showing ankylosis of the knee in flexion between 10 
degrees and 20 degrees (the criteria for a 40 percent 
evaluation under Diagnostic Code 5256); extension limited to 
30 degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5261); or nonunion of the tibia and fibula, 
with loose motion and requiring a brace (the criteria for a 
40 percent evaluation under Diagnostic Code 5262).

Overall, then, the Board has considered all potentially 
applicable diagnostic criteria but finds no basis for an 
evaluation in excess of 30 percent for the veteran's right 
knee disorder.  Therefore, the preponderance of the evidence 
is against his claim for that benefit.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran was hospitalized 
in December 1995 and in January and February of 1996, the 
reports of his hospitalizations do not contain references to 
any right knee symptomatology.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for a right knee 
disorder is denied.

Entitlement to service connection for decreased vision, to 
include as secondary to steroid injections for the veteran's 
service-connected right knee disorder, is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to the veteran's service-connected right 
knee disorder, is denied.


REMAND

In his October 1997 Substantive Appeal, the veteran requested 
a VA hearing before a member of the Board at the St. Louis 
VARO in conjunction with the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of a dog bite.  However, 
there has been no apparent acknowledgment of this request by 
the RO to date, and there is no indication that the veteran 
has withdrawn this request.  In this regard, the Board would 
point out that the Court has held that the veteran has a 
right to such a hearing before a Board decision is issued.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO as soon as practicable.  The 
veteran should be duly notified of the 
date of this hearing at his current 
address of record.

No action on the part of the veteran is required until he 
receives further notice, and 
the Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals






